Citation Nr: 1009820	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine stenosis with radiculopathy and low back pain. 

2.  Entitlement to service connection for bilateral eye 
disorder. 

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had verified active service from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran submitted a substantive appeal to the Board via 
VA Form 9, requesting to testify at the local RO office 
before a Veterans Law Judge.  The RO scheduled the Veteran 
for a February 2009 hearing, however, in late February 2009, 
the Veteran requested to reschedule his hearing for a later 
date due to car trouble.  The RO rescheduled the Veteran for 
an early June 2009 hearing; however, in early May 2009, the 
Veteran requested to reschedule his hearing for a later date 
due to his car trouble.  The RO scheduled the Veteran for a 
late July hearing; however, he did not appear for his third 
rescheduled hearing.  Accordingly, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).
     
The Board remanded the Veteran's appeal in January 2010.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for lumbar spine stenosis with radiculopathy and 
low back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's eye impairment is refractive error.  

2.  The competent medical evidence does not show a diagnosis 
of peripheral neuropathy of the lower extremities.

3.  The Veteran did not service in the Republic of Vietnam 
during the Vietnam Era. 

4.  The Veteran's diabetes mellitus was not manifested during 
service and is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Vision loss due to refractive error is precluded by the 
regulations.  38 C.F.R. 
§ 3.303(c)(2009).

2.  Service connection for peripheral neuropathy of the lower 
is not warranted.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the Veteran's claims for service connection 
for a bilateral eye condition, diabetes mellitus, and 
peripheral neuropathy of the lower extremities, to include as 
secondary to diabetes mellitus, the RO provided the Veteran 
pre-adjudication notice by letter dated in May 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, and assisted the Veteran 
in obtaining evidence.  Regarding the Veteran's claims of 
service connection for a bilateral eye condition, diabetes 
mellitus, and peripheral neuropathy of the lower extremities, 
to include as secondary to diabetes mellitus, the Board notes 
that the Veteran has not been given a VA examination.  The 
evidence shows the Veteran has a current diagnosis of 
refractive error of the eye, and diabetes mellitus, but no 
diagnosis of peripheral neuropathy.  As discussed below, the 
Veteran is not entitled to a presumption of exposure to Agent 
Orange; there is no evidence establishing an eye condition 
(other than refractive error) or diabetes mellitus during 
service and there is a lack of medical evidence indicating 
that the claimed conditions may be associated with service.  
As such, the threshold for entitlement to an examination is 
not met for the Veteran's claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board notes that the evidence does not show 
that the Veteran has a current peripheral neuropathy of the 
lower extremities condition.  As such, the threshold for 
entitlement to an examination is not met for the Veteran's 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Refraction 

The Veteran contends that his current bilateral eye disorder 
is the result of his service.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran's March 1965 induction physical examination 
demonstrates that the Veteran was noted to have 20/20 visual 
acuity, however, defective vision.  The Veteran's service 
treatment records are negative for complaints, treatment, or 
a diagnosis of a bilateral eye disorder.  The Veteran's 
November 1967 separation physical examination notes that the 
Veteran has color blindness, however, reports his visual 
acuity to as 20/20.  

Evidence of record regarding the Veteran's eyes include a 
post-service August 1994 private treatment record which 
indicates that the Veteran sought treatment for getting pipe 
fitter's solution in his left eye.  The Veteran was given eye 
ointment and told to wear his safety glasses.  

VA outpatient treatment records dated in November 2002 and 
April 2005 indicate that the Veteran does not have diabetic 
retinopathy.  A December 2005 treatment note provides a 
diagnosis of refraction.  

Upon review of the evidence of record, the Board notes that 
Veteran has a current diagnosis of refraction.  In this 
regard, while the Board notes that the Veteran's contentions, 
that his eye condition is due to service, the Board also 
notes that the Veteran does not contend, nor does the record 
demonstrate the existence of a superimposed disease or injury 
related to service.  As indicated above, service connection 
may not be allowed for refractive error of the eyes.  
Therefore, the Veteran's refraction is not a disorder capable 
of service connection, and the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of his 
lower extremities as a result of his service.  

The Veteran's March 1965 induction physical examination, as 
well as his service treatment records, and November 1967 
separation physical examination are negative for complaints, 
treatment, or a diagnosis of neuropathy of the lower 
extremities.

Post-service VA outpatient treatment records demonstrate that 
the Veteran had decreased sensation in his feet in March 
2003.  In a September 2005 note, the Veteran was noted to 
have no sensory deficit in his feet, bilaterally.  The 
Veteran has not alleged that he has continuously experienced 
peripheral neuropathy of the lower extremities symptoms since 
service.  At separation from service, no pertinent defects or 
diagnoses were noted.  The post-service medical records do 
not include any diagnosis of a peripheral neuropathy of the 
lower extremities disability.  

The Board acknowledges the Veteran's contentions of pain, 
which he claims is due to peripheral neuropathy of the lower 
extremities which he incurred in service.  As a layman he is 
competent to report the existence of symptoms ascertainable 
by the senses.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Pain alone, however, is not a disability for VA 
purposes.  Absent a competent diagnosis of a peripheral 
neuropathy of the lower extremities disorder, service 
connection is not warranted for a peripheral neuropathy 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Thus, without a diagnosis of a current disability, 
the Veteran has failed to meet the critical first element of 
a service connection claim and as such, his claim must be 
denied.  See Brammer v. Derwinski, 3 Vet App. 223 (1992).


Diabetes Mellitus

The Veteran contends that his diabetes mellitus is related to 
his service.  

The law provides that the veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military, 
naval, or air service, Type 2 diabetes (also known as Type 2 
diabetes mellitus or adult-onset diabetes) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The Veteran's Form DD 214 does not demonstrate that the 
Veteran has any foreign or sea service, nor does the Veteran 
contend that he has foreign or sea service, thus he is not 
presumed to have been exposed during such service to certain 
herbicidal agents under 38 C.F.R. § 3.309(e), and does not 
warrant service connection on a presumptive basis.  

The Veteran's March 1965 physical induction examination and 
his November 1967 separation physical examination, as well 
as, his service treatment records (STRs) are negative for 
complaints, treatment, or a diagnosis of diabetes mellitus.  
The Veteran separated from service without any complaints, 
treatment, or a diagnosis of diabetes mellitus.  

Post-service private treatment records dated in August 2000 
to October 2004 demonstrate that the Veteran reported a 
history of diabetes mellitus.  VA outpatient treatment 
records dated in February 2001 to November 2005 records show 
a diagnosis of diabetes mellitus.  

The Veteran was first diagnosed with diabetes mellitus in 
February 2001, more than three decades after service.  This 
lengthy period of time before the first post-service findings 
tends to weigh against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.)  

Here, the medical evidence clearly demonstrates a current 
diagnosis of a diabetes mellitus disability; however, there 
were no complaints or treatment in service and the post-
service findings fail to establish any relationship between 
the current disability and service.  While the Board 
acknowledges the Veteran's service and has considered his 
statements, without an competent medical evidence linking the 
Veteran's current disability to his service, there is no 
basis for granting service connection.  Although the Veteran 
is competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu, 2 Vet. App. at 492.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral eye condition, peripheral 
neuropathy of the lower extremities, and diabetes mellitus, 
and must be denied.  As reflected by the discussion above, 
the preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye disorder is denied. 

Service connection for peripheral neuropathy of the lower 
extremities is denied. 

Service connection for diabetes mellitus is denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
lumbar spine stenosis with radiculopathy and low back pain.  

In an unappealed January 1978 rating decision, the RO denied 
a claim of service connection for lumbar spine stenosis with 
radiculopathy and low back pain.  Although the RO addressed 
the claim on the merits in the December 2005 statement of the 
case and the Board incorrectly characterized the issue in the 
recent remand, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented. 

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claim of entitlement to service connection for lumbar spine 
stenosis with radiculopathy and low back pain or the elements 
which were previously found to be insufficient.  Thus, a 
remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.R.F. § 3.159(e), and any other 
applicable legal precedent.  With regard 
to the Veteran's claim of whether new and 
material evidence has been received to 
reopen his claim for entitlement to 
service connection for lumbar spine 
stenosis with radiculopathy and low back 
pain, the RO should furnish an appropriate 
letter to fully comply with the 
requirements set forth in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), to 
include notice to the Veteran of the 
element or elements found insufficient in 
the previous denial.

2.  Upon completion of the above task, 
adjudicate the Veteran's claim of new and 
material evidence, and whether it has been 
received to reopen a claim of entitlement 
to service connection for lumbar spine 
stenosis with radiculopathy and low back 
pain disability.  

3.  If the decision with respect to the 
claims remains adverse   to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


